 

Exhibit 10.1

 

LIMITED WAIVER AND AMENDMENT NO. 2 TO

LOAN AND SECURITY AGREEMENT

 

This Limited Waiver and Amendment No. 2 to Loan and Security Agreement (this
“Amendment”) dated as of August 7, 2020, is by and between MOBIVITY, INC., a
Nevada corporation (“Borrower”) and WINTRUST BANK, N.A., a national banking
association (formerly known as Wintrust Bank, an Illinois state chartered bank)
(together with its successors and assigns, “Bank”).

 

RECITALS

 

A. Borrower and Bank are parties to that certain Loan and Security Agreement
dated as of November 14, 2018, as amended by that certain Limited Waiver and
Amendment No. 1 to Loan and Security Agreement, dated as of April 7, 2020 (as so
amended, and as the same may hereafter be further amended, restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”).

 

B. Borrower and Bank desire to amend the Loan Agreement, in each case in
accordance with and subject to the terms and conditions set forth herein.

 

NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt,
adequacy and sufficiency of which are hereby acknowledged, the parties hereto
(intending to be legally bound) hereby agree as follows:

 

1. Definitions. Terms capitalized herein and not otherwise defined herein shall
have the meanings ascribed to such terms in the Loan Agreement, as amended
hereby.

 

2. Limited Waiver.

 

(a) Borrower has informed Bank that for the testing periods that ended as of
March 31, 2020 and June 30, 2020, Borrower’s Fixed Charge Coverage Ratio was
less than 1.20 to 1.00 as required pursuant to Section 6.7(a) of the Loan
Agreement (each, a “FCCR Default” and together the “FCCR Defaults”).

 

(b) Borrower acknowledges that, as a result of the FCCR Defaults, an Event of
Default has occurred as of March 31, 2020 and June 30, 2020 and is continuing
under Section 8.2(a) of the Loan Agreement.

 

(c) Borrower therefore has requested that Bank waive the FCCR Defaults.

 

(d) Subject to the terms of this Amendment, Bank hereby waives the FCCR
Defaults.

 

(e) The waiver, acknowledgments and agreements under this Section 2 shall be
narrowly construed and will not extend to any other violations under, or default
of, the Loan Agreement (including any failure by Borrower to comply with any
financial covenants for any other fiscal period, or any other negative or
affirmative covenant during any other period), nor shall the waiver under this
Section 2 prejudice any rights or remedies which Bank may have or be entitled to
with respect to any such other violations or defaults.

 

 

 

 

3. Amendments to Loan Agreement. Subject to the terms and conditions contained
herein, Borrower and Bank hereby amend the Loan Agreement as follows:

 

(a) Section 6.2(b) of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:

 

(b) Quarterly A/R Aging Report. As soon as available, but no later than forty
five (45) days after the last day of each fiscal quarter of Borrower commencing
with the fiscal quarter ended June 30, 2020, a due date aging report for all
Accounts owing to Borrower, substantially in the form attached hereto as Exhibit
C.

 

(b) Section 6.2(d) of the Loan Agreement is hereby amended by deleting the
clause “, and setting forth calculations of EBITDA” therefrom.

 

(c) Section 6.7(a) of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:

 

(a) Maximum Term Loan Balance. The outstanding balance of the Term Loan shall
not exceed the sum of Borrower’s (x) Cash plus (y) eighty percent (80%) of
Permitted Receivables, in each case as of the last day of each fiscal quarter of
Borrower commencing with the fiscal quarter ended June 30, 2020.

 

(d) Section 13.1 of the Loan Agreement is hereby amended by inserting each of
the following new capitalized terms, in appropriate alphabetical order, therein:

 

“Cash” means all “Cash” as identified on Borrower’s Quarterly Financial
Statements delivered pursuant to Section 6.2(c) of the Loan Agreement.

 

“Permitted Receivables” means all Receivables identified in either the “0” or
“1-30” columns of Borrower’s Quarterly A/R Aging Report delivered pursuant to
Section 6.2(b) of the Loan Agreement.

 

“Receivables” means all Accounts identified as “Accounts receivable, net of
allowance for doubtful accounts” on Borrower’s Quarterly Financial Statements
delivered pursuant to Section 6.2(c) of the Loan Agreement.

 

(e) Exhibit B to the Loan Agreement is hereby amended and restated in its
entirety as set forth on Exhibit A attached hereto.

 

(f) A new Exhibit C to the Loan Agreement is hereby added as set forth on
Exhibit B attached hereto.

 

2

 

 

4. Conditions Precedent to Limited Waiver and Amendment. The limited waiver
contained in Section 2 above and the amendments contained in Section 3 above are
subject to, and contingent upon, Bank receiving each of the following items,
each in form and substance reasonably satisfactory to Bank, dated of even date
herewith, unless waived in writing by Bank in its sole and absolute
determination:

 

(a) a duly executed counterpart hereof signed by Borrower;

 

(b) certified copies of resolutions of Borrower’s Board (and, if applicable,
shareholders) authorizing or ratifying the execution, delivery and performance
by Borrower of this Amendment and any other instrument, agreement, modification,
certificate, schedule, exhibit or document provided for herein (collectively,
the “Transaction Documents”) to be executed, delivered and performed by
Borrower, together with a certification of a Responsible Officer that Borrower’s
Operating Documents have not changed in any respect since the versions
previously provided to Bank;

 

(c) certificates of good standing and foreign qualification of Borrower (for the
States of Nevada, Arizona and Illinois), certified by the applicable Secretary
of State as of a recent date;

 

(d) the amount of Five Thousand and No/100 Dollars ($5,000) as a one-time,
fully-earned, non-refundable covenant waiver fee; and

 

(e) the amount of all of the reasonable out-of-pocket costs and expenses of Bank
(including, without limitation, the reasonable fees and out-of-pocket expenses
of Bank’s outside counsel and its paralegals) incurred in connection with this
Amendment and the Transaction Documents.

 

5. Representations and Warranties of Borrower. Borrower hereby represents and
warrants to Bank, which representations and warranties shall survive the
execution and delivery hereof, that on and as of the date hereof after giving
effect to this Amendment:

 

(a) Borrower has the corporate power and authority to execute and deliver this
Amendment and the Transaction Documents (and perform its obligations hereunder
and thereunder). The execution, delivery and performance by Borrower of this
Amendment and the Transaction Documents have been duly authorized by Borrower.
This Amendment, the Transaction Documents and the Loan Agreement (as amended by
this Amendment) each constitutes the legal, valid and binding obligation of
Borrower and is enforceable against Borrower in accordance with its terms,
subject to bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting the enforcement of creditor’s rights and remedies generally;

 

(b) The representations and warranties set forth in the Loan Agreement and in
the other Loan Documents are true, correct and complete in all material respects
on and as of the date hereof; provided, however, that such materiality qualifier
is not applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof (including any Material
Adverse Effect qualifier); and provided, further that those representations and
warranties expressly referring to a specific date are true, accurate and
complete in all material respects as of such date;

 

3

 

 

(c) The execution, delivery and performance by Borrower of this Amendment and
the Transaction Documents does not (i) conflict with any of Borrower’s Operating
Documents, (ii) contravene, conflict with, constitute a default under or violate
any material Requirement of Law, (iii) contravene, conflict or violate any
applicable order, writ, judgment, injunction, decree, determination or award of
any Governmental Authority by which Borrower or any of its Subsidiaries or any
of their property or assets may be bound or affected which would reasonably be
expected to result in material liability to Borrower, (iv) require any action
by, filing, registration, or qualification with, or Governmental Approval from,
any Governmental Authority (except such Governmental Approvals which have
already been obtained and are in full force and effect), or (v) constitute an
event of default under any material agreement by which Borrower is bound.
Borrower is not in default under any agreement to which it is a party or by
which it is bound in which the default would reasonably be expected to have a
Material Adverse Effect; and

 

(d) Other than the FCCR Defaults, no Default or Event of Default has occurred
and is continuing as of the date hereof or shall occur immediately after giving
effect to this Amendment, and no event has occurred that has had or could
reasonably be expected to have a Material Adverse Effect.

 

6. Reaffirmation; Reference to Loan Agreement; No Waiver.

 

(a) Reaffirmation. Borrower acknowledges and agrees that: (i) all of its
Obligations and liabilities under the Loan Agreement, as amended hereby, are and
shall be valid and enforceable and shall not be impaired or limited by the
execution or effectiveness of this Amendment; and (ii) the first priority
perfected security interests and Liens and rights in the collateral securing
payment of the Obligations are hereby ratified and confirmed by Borrower in all
respects (in each case, subject only to Permitted Liens).

 

(b) References. Upon the effectiveness of this Amendment, each reference in the
Loan Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words of
like import shall mean and be a reference to the Loan Agreement, as amended
hereby. The term “Loan Documents” as defined in Section 13.1 of the Loan
Agreement shall include (in addition to the Loan Documents described in the Loan
Agreement) this Amendment and the Transaction Documents.

 

(c) No Waiver. Bank’s failure, at any time or times hereafter, to require strict
performance by Borrower of any provision or term of the Loan Agreement, this
Amendment or the Loan Documents shall not waive, affect or diminish any right of
Bank hereafter to demand strict compliance and performance herewith or
therewith. Any suspension or waiver by Bank of a breach of this Amendment or any
Default or Event of Default under the Loan Agreement shall not, except as
expressly set forth in a writing signed by Bank, suspend, waive or affect any
other breach of this Amendment or any Default or Event of Default under the Loan
Agreement, whether the same is prior or subsequent thereto and whether of the
same or of a different kind or character. None of the undertakings, agreements,
warranties, covenants and representations of Borrower contained in this
Amendment, shall be deemed to have been suspended or waived by Bank unless such
suspension or waiver is (i) in writing and signed by Bank and (ii) delivered to
Borrower. In no event shall Bank’s execution and delivery of this Amendment
establish a course of dealing among Bank, Borrower or any other obligor, or in
any other way obligate Bank to hereafter provide any consents, amendments or
waivers with respect to the Loan Agreement. The terms and provisions of this
Amendment shall be limited precisely as written and shall not be deemed (x) to
be a consent to any amendment or modification of any other term, provision or
condition of the Loan Agreement or of any of the Loan Documents (except as
expressly provided herein); or (y) to prejudice any right or remedy which Bank
may now have under or in connection with the Loan Agreement or any of the Loan
Documents.

 

4

 

 

(d) Full Force and Effect. Except as expressly provided herein, the Loan
Agreement and all Loan Documents shall remain in full force and effect and are
hereby ratified and confirmed in all respects.

 

7. Release.

 

(a) In consideration of, among other things, the limited waiver and amendments
provided for herein, and for other good and valuable consideration, as of the
date hereof, Borrower and its successors and permitted assigns and, to the
extent the same is claimed by right of, through or under the above, for, to the
furthest extent permitted by applicable law, its past, present and future
employees, directors, managers, agents, representatives, officers, shareholders,
members and affiliates (all of the foregoing collectively, with Borrower, the
“Releasing Parties”), do hereby unconditionally, irrevocably and forever remise,
satisfy, acquit, release and discharge Bank and any of its successors, assigns,
and past, present and future officers, directors, shareholders, trustees,
agents, employees, consultants, experts, advisors, attorneys, and other
professionals and all other persons and entities to whom Bank would be liable if
such persons or entities were found in any way to be liable to any of the
Releasing Parties (collectively hereinafter the “Bank Parties”), from any and
all manner of action and actions, cause and causes of action, claims,
cross-claims, charges, demands, counterclaims, suits, debts, dues, sums of
money, accounts, reckonings, bonds, bills, specialties, covenants, contracts,
controversies, damages, judgments, liabilities, damages, expenses, executions,
liens, claims of liens, claims of costs, disputes, proceedings, penalties,
attorneys’ fees, or any other compensation, recovery or relief on account of any
liability, obligation, demand or cause of action of whatever nature, whether in
law, equity or otherwise (including, without limitation, those arising under 11
U.S.C. §§ 541-550 and interest or other carrying costs, penalties, legal,
accounting and other professional fees and expenses, and incidental,
consequential and punitive damages payable to third parties), whether known or
unknown, fixed or contingent, joint and/or several, secured or unsecured, due or
not due, primary or secondary, liquidated or unliquidated, contractual or
tortious, direct, indirect, or derivative, asserted or unasserted, foreseen or
unforeseen, suspected or unsuspected, existing as of the date hereof, heretofore
existing or which may have heretofore accrued against any or all of the Bank
Parties, whether held in a personal or representative capacity, and which are
based on any act, fact, event, circumstance or omission or other matter, cause
or thing occurring at or from any time prior to and including the date hereof in
any way, directly or indirectly arising out of, connected with or relating to
this Amendment, the Loan Agreement, the Collateral, the Obligations, or any
other Loan Document and the transactions contemplated hereby and thereby.
Borrower acknowledges that Bank is specifically relying upon the
representations, warranties and agreements contained herein and that such
representations, warranties and agreements constitute a material inducement to
Bank in entering into this Amendment.

 

5

 

 

(b) Borrower understands, acknowledges and agrees that the release set forth
above may be pleaded as a full and complete defense and may be used as a basis
for an injunction against any action, suit or other proceeding which may be
instituted, prosecuted or attempted in breach of the provisions of such release.

 

(c) Borrower hereby knowingly, voluntarily, intentionally and expressly waives
and relinquishes any and all rights and benefits that it may have as against
Bank Parties under any law, rule or regulation of any jurisdiction that would
have the effect of limiting the extent to which a general release extends to
claims which a Bank Party or Releasing Party does not know or suspect to exist
as of the date hereof. Borrower hereby acknowledges that the waiver set forth in
the prior sentence was separately bargained for and that such waiver is an
essential term and condition of this Amendment (and without which the limited
waiver in Section 2 hereof and the amendments in Section 3 hereof would not have
been given by Bank).

 

8. Successors and Assigns. This Amendment binds and is for the benefit of the
successors and permitted assigns of each party hereto; provided, however,
Borrower may not assign this Amendment or any rights or obligations under it
without Bank’s prior written consent (which may be granted or withheld in Bank’s
sole discretion).

 

9. Severability of Provisions. Whenever possible, each provision of this
Amendment shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Amendment shall be prohibited by or
invalid under applicable law, such provision shall be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provisions or the remaining provisions of this Amendment.

 

10. Counterparts; Inconsistencies. This Amendment may be executed in any number
of counterparts and by different parties on separate counterparts, each of
which, when executed and delivered, is an original, and all taken together,
constitute one Amendment. A signature hereto sent or delivered by facsimile or
other electronic transmission (including, without limitation, via .pdf) shall be
as legally binding and enforceable as a signed original for all purposes. To the
extent any terms or provisions contained in any other Loan Document are
inconsistent or conflict with the terms and provisions of this Amendment, the
terms and provisions of this Amendment shall control and govern.

 

11. CHOICE OF LAW, VENUE, AND JURY TRIAL WAIVER.

 

THIS AMENDMENT SHALL BE CONSTRUED IN ALL RESPECTS IN ACCORDANCE WITH, AND
ENFORCED AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF ILLINOIS, WITHOUT
REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE
LAWS OF ANY OTHER STATE.

 

Borrower and Bank each submit to the exclusive jurisdiction of the State and
Federal courts in Cook County, Illinois; provided, however, that nothing in this
Amendment shall be deemed to operate to preclude Bank from bringing suit or
taking other legal action in any other jurisdiction to realize on the Collateral
or any other security for the Obligations, or to enforce a judgment or other
court order in favor of Bank. Borrower expressly submits and consents in advance
to such jurisdiction in any action or suit commenced in any such court, and
Borrower hereby waives any objection that it may have based upon lack of
personal jurisdiction, improper venue, or forum non conveniens and hereby
consents to the granting of such legal or equitable relief as is deemed
appropriate by such court.

 

Borrower hereby waives personal service of the summons, complaints, and other
process issued in such action or suit and agrees that service of such summons,
complaints, and other process may be made by registered or certified mail
addressed to Borrower at the address set forth in, or subsequently provided by
Borrower in accordance with, Section 10 of the Loan Agreement and that service
so made shall be deemed completed upon the earlier to occur of Borrower’s actual
receipt thereof or three (3) days after deposit in the U.S. mail, proper postage
prepaid.

 

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND BANK EACH WAIVE
THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR
BASED UPON THIS AMENDMENT, ANY OTHER LOAN DOCUMENT OR ANY CONTEMPLATED
TRANSACTION HERETO OR THERETO, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL
OTHER CLAIMS. THIS WAIVER IS A MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER
INTO THIS AGREEMENT. EACH PARTY HAS REVIEWED THIS JURY TRIAL WAIVER WITH ITS
RESPECTIVE COUNSEL.

 

[Signature Page Follows]

 

6

 

 

IN WITNESS WHEREOF, the undersigned have duly executed this Limited Waiver and
Amendment No. 2 to Loan and Security Agreement as of the day and year first
above written.

 

  BORROWER:       MOBIVITY, INC., a Nevada corporation         By /s/ Lynn
Tiscareno   Name: Lynn Tiscareno   Title: Chief Financial Officer         BANK:
      WINTRUST BANK, N.A. (formerly known as Wintrust Bank)         By     Name:
Bailey Eastman Moore   Title: Vice President

 

Signature Page to Limited Waiver and Amendment No. 2 to Loan and Security
Agreement

 

 

 

 

EXHIBIT A TO AMENDMENT

 

EXHIBIT B

 

COMPLIANCE CERTIFICATE

 

TO: WINTRUST BANK, N.A. (“Bank”) Date: ____________________ FROM: MOBIVITY, INC.
 

 

The undersigned authorized officer of MOBIVITY, INC. (“Borrower”) certifies that
under the terms and conditions of the Loan and Security Agreement between
Borrower and Bank (the “Agreement”):

 

(1) Borrower is in compliance for the period ending _______________ with all
required covenants except as noted below; (2) there are no existing Defaults or
Events of Default, other than as described herein; (3) all representations and
warranties in the Agreement are true and correct in all material respects on
this date except as noted below; provided, however, that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof; and
provided, further that those representations and warranties expressly referring
to a specific date shall be true and correct in all material respects as of such
date; (4) Borrower, and each of its Subsidiaries, has timely filed all required
tax returns and reports, and Borrower has timely paid all foreign, federal,
state and local taxes, assessments, deposits and contributions owed by Borrower
except as otherwise permitted pursuant to the terms of Section 5.9 of the
Agreement; and (5) no Liens have been levied or claims made against Borrower or
any of its Subsidiaries relating to unpaid employee payroll or benefits of which
Borrower has not previously provided written notification to Bank.

 

Attached are the required documents supporting the certification. The
undersigned certifies that these are prepared in accordance with GAAP
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes (other than, in the case of unaudited financial
statements, for the lack of footnote disclosure or year-end audit adjustments).
The undersigned acknowledges that no borrowings or other extensions of credit
(including, without limitation, Treasury Management Services) may be requested
at any time or date when a Default or an Event of Default exists, and that
compliance is determined not just at the date this certificate is delivered.
Capitalized terms used but not otherwise defined herein shall have the meanings
given them in the Agreement. A signature hereto sent or delivered by facsimile
or other electronic transmission (including, without limitation, via .pdf) shall
be as legally binding and enforceable as a signed original for all purposes.

 

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant   Required   Complies           Quarterly financial
statements with Compliance Certificate   Quarterly within 45 days   Yes     No
Quarterly A/R Aging Report   Quarterly within 45 days   Yes     No Annual
financial statement (CPA Audited)   FYE within 180 days   Yes     No Parent
10-Q, 10-K and 8-K   Within 5 days after filing with SEC   Yes     No Annual
Budget   Prior to 30 days before start of fiscal year   Yes     No
Board-approved projections   To the extent available and upon request of Bank  
Yes     No

 

Financial Covenant     Complies         Maintain at all times (measured and
tested quarterly)*               Maximum Term Loan Balance       (1) Term Loan
Balance   $   (2) Cash   $   (3) Permitted Receivables   $   (4) 80% of (3)   $
  (5) Sum of (2) and (4)   $   Does (5) exceed (1)     Yes     No

 

*As set forth in Section 6.7(a) of the Loan and Security Agreement

 

 

 

 

EXHIBIT B TO AMENDMENT

 

EXHIBIT C

 

QUARTERLY A/R AGING REPORT

 



Company Name: Mobivity, Inc. Report Name: Customer Aging Report (USD - Exchange
As Of [___]) As of Date: [___] Created On: [___] Location: MFON—Mobivity, Inc.

 



Based on: Due Date  As of Date: 06/30/2020                                 
Customer ID  Customer Name  Invoice  GL Posting Date  Invoice Date  Due Date 
Txn Currency  Txn amount  Days aged  -0  1-30  31-60  61-90  91-120  121-  Total
[__]  [__]  [__]  [__]  [__]  [__]  USD  [__]  [__]  [__]  [__]  [__]  [__] 
[__]  [__]  [__] Total for [__]                       [__]  [__]  [__]  [__] 
[__]  [__]  [__]

 

 

 